Citation Nr: 0924759	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied entitlement to service connection for 
generalized anxiety disorder (GAD) (claimed as anxiety, 
stress, and depression).  The Veteran presented testimony at 
a personal hearing at the RO in June 2003.  

The claim was remanded to the RO in March and November 2005 
and in July 2008 for additional development.  The claim has 
been returned to the Board for appellate review.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that an acquired psychiatric 
disorder had its onset in service or preexisted service and 
was permanently worsened therein.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in October 2001, April 2004, 
March 2005, November 2005, June 2006, April 2007, and January 
2008; a rating decision in November 2001; a statement of the 
case in January 2003; and a supplemental statement of the 
case in July 2003, October 2004, June 2005, and February 
2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in an 
October 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and 
opinions in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Acquired psychiatric disorder

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  He contends that a pre-
existing psychiatric disorder was aggravated in service or in 
the alternative that an acquired psychiatric disorder first 
manifested in service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2008).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2008).

A disorder, such as a personality disorder, that cannot 
otherwise be service connected because it, by definition, 
pre-existed service, may be subject to a superimposed disease 
or injury, and if such disease or injury does occur during 
service, service connection may be warranted for the 
resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990); 
see also 38 C.F.R. § 4.127.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service treatment records are negative for complaints, 
findings, or diagnosis of an acquired psychiatric disorder.  
In a medical history provided by the Veteran at the time of 
his enlistment examination in June 1985, he reported that he 
stuttered or stammered habitually and had frequent trouble 
sleeping.  He denied having or having had depression or 
excessive worry and nervous trouble of any sort.  The 
examiner's comments were that the Veteran had some trouble 
getting to sleep and he slept well once asleep.  Stammering 
did not interfere with giving commands.  On examination, the 
psychiatric clinical evaluation was normal.  

On an August 1988 dental health questionnaire, the Veteran 
denied having or having had nervousness.  On a November 1989 
dental health questionnaire, the Veteran reported having or 
having had nervousness.  The dentist's comment indicated that 
the Veteran related he had not received medication and it 
happened when he was younger.  

At his separation examination in December 1989, the Veteran 
reported having or having had nervous trouble and that he 
stuttered or stammered habitually.  The examiner's comment 
was that the Veteran was "'nervous' as child from speech 
impediment".  The Veteran denied having or having had 
frequent trouble sleeping or depression or excessive worry.  
On examination, the psychiatric clinical evaluation was 
normal.

Post service treatment records from a private medical group 
show that in May 1997, the Veteran complained that he woke up 
at night gasping for air.  Sleep apnea was considered.  He 
was first given nasal medication but did not feel that his 
sleeping problem was in his nose.  He had trouble falling 
asleep but once asleep he did okay and he worried a lot.  The 
assessment was rule out anxiety component.  In June 1997 he 
reported a medical history of problems with sleeping. 

Private medical records from PsyCare show that in November 
1999 the Veteran sought counseling for stuttering since 
childhood and significant symptoms of social anxiety that 
clearly impacted social and occupational functioning.  He 
complained of sleep problems, anxious/nervous and worry/fear.  
He related a long term history of stuttering since age 9.  He 
had fears of talking to more than one person at a time, which 
had caused impairment in both occupational and social 
functioning.  The Veteran reported always rushing through any 
experiences and he had significant sleep disturbance, 
restlessness, and nail biting.  The diagnosis was social 
phobia, generalized and stuttering.  In March 2000, the 
diagnosis on Axis I was GAD, obsessive compulsive disorder 
(OCD) and social phobia.  

VA outpatient treatment records for a period from August 2000 
to October 2001 show in August 2000 that the Veteran had been 
first seen two years earlier.  He complained of difficulty 
sleeping and racing thoughts.  He first noticed the problem 
when he was 20 years old while working in the armory.  He had 
stuttered since age 11 but developed additional symptoms 
while working at the armory when he was 20.  He reported a 
history of verbal arguments, related to a speech impediment.  
He also reported difficulty at that time.  The Veteran 
described his symptoms and clinical findings were recorded.  
He was diagnosed with generalized anxiety disorder, rule out 
bipolar disorder not otherwise specified, and rule out OCD.  
The Veteran was seen periodically and treated for anxiety 
symptoms, depressive symptoms and obsessive symptoms.  On 
most visits, the diagnoses were as shown above; however, in 
December 2000, the diagnosis was major depressive disorder, 
recurrent, mild and rule out OCD.  

The Veteran wrote in August 2000 that working in the company 
armory during service aggravated his stuttering and gave him 
a sense of worriness that created anxiety, stress and a 
period of depression.  He felt unable to talk to anybody 
about the daily events and found that he was thinking about 
them at night and could not sleep at night.  Other symptoms 
he noticed since working in the armory included eating 
quickly, driving erratically, nail biting and in general 
always in a hurry and very impatient.  He did not fully 
understand the severity of his problem until mid-1997 when he 
would fall asleep and then wake up gasping for air.  He 
sought treatment for sleep apnea, but the doctors concluded 
it was anxiety and stress that was the problem.  He described 
his current symptoms.

A lay statement received in April 2003 from a fellow 
serviceman who had been a roommate of the Veteran in service 
described his observations of the Veteran stuttering, having 
trouble falling asleep, sleeping at his desk rather than his 
bed and complaining of chest pain.  He commented on the 
working situation at the armory where the Veteran was teased, 
worked long hours and was involved in many arguments.  The 
fellow serviceman believed the Veteran acquired some 
psychiatric disorder due to the routine and responsibility of 
working at the armory due to changes he observed.  

The Veteran testified in June 2003 that prior to service he 
did stutter but since then, he had gotten much better in his 
speech.  He had trouble sleeping, but would never stay up all 
night.  He wrote down in his records that he felt nervous and 
would bite his nails.  He did not receive any kind of 
treatment prior to service and was not treated in service for 
a nervous condition.  He felt that during service his 
condition had worsened due to long hours and fast days 
working at the armory where he got into many arguments with 
people.  He built up anger and began to have chest pains, 
panic attacks and began to stay awake at night.  He did not 
do anything when he had an anxiety attack.  His first 
treatment after service was in 1997 when he sought treatment 
for what he thought was sleep apnea.  However, in 1997, he 
was first diagnosed and began to receive treatment for 
generalized anxiety disorder.  

He related that from before the military to the time of the 
hearing, his life had changed with the panic attacks and 
sleep disturbance with waking up because he could not 
breathe, being sad and angry and worrying about things.  He 
was now taking medication for his symptoms.  He felt that 
being in the military aggravated his condition.  He never 
sought treatment or went to the dispensary.  Everything just 
became like routine and just a part of him.  His first 
treatment post service was in 1997 when he went to see a 
private doctor about his breathing problems at night while 
sleeping.  He never experienced anxiety attacks or chest pain 
before service; it started in the service.  He denied having 
any disciplinary problems in service as a result of his 
anxiety.  

VA outpatient treatment records for a period from July 2000 
through July 2004 show in May 2001 the Veteran described 
having problems at work due to arguing.  In November 2001, he 
had decided to move to Dallas and file for disability.  When 
seen in Dallas in December 2001 his past medical history was 
anxiety disorder and panic attacks.  The assessment was 
anxiety/panic disorder.  At a mental health assessment in 
February 2002 the Veteran complained he was depressed and 
nervous.  He was diagnosed with generalized anxiety disorder, 
possible panic disorder; depression not otherwise specified 
and rule out OCD.  At a psychosocial assessment in February 
2002, the Veteran mentioned that he always felt anxious 
because of his stuttering.  In May 2002, the impression was 
GAD and depression not otherwise specified.  He was seen for 
scheduled clinic appointments for medication management and 
supportive therapy.  

At a VA Compensation and Pension (C&P) examination in April 
2005, the examiner noted she had reviewed the claims file.  
The past medical history section noted that the Veteran had 
daily mild to moderate psychiatric symptoms since childhood.  
The Veteran reported his symptoms and clinical findings were 
recorded.  The diagnoses were obsessive compulsive disorder 
in partial remission and anxiety disorder, not otherwise 
specified, with features of insomnia; and alcohol abuse in 
partial remission.  The April 2005 examiner provided an 
opinion that the date of onset of the Veteran's current 
diagnosis was childhood.  The etiology was unknown and his 
disorder was idiopathic.  It was her opinion that the 
Veteran's psychiatric diagnoses had their onset prior to 
military service which was confirmed by the Veteran himself.  
She was not able to provide an opinion as to whether the 
psychiatric disorder was aggravated during service without 
resort to speculation.  All available evidence was 
inconclusive and the only evidence available to help make an 
opinion as to whether or not service aggravated the Veteran's 
psychiatric disorder was subjective evidence from the Veteran 
as well as one fairly nonspecific letter from a friend of the 
Veteran's who knew him during service.  The only disorder 
that clearly began during service was the Veteran's alcohol 
abuse which was in no way related to his pre-existing 
psychiatric disorder.  

The April 2005 VA examiner was unable to give an opinion 
without resorting to speculation as to whether or not the 
psychiatric disorder worsened during the service.  That was 
due to the fact that the examiner had no information 
regarding the nature of the Veteran's psychiatric disorder or 
its severity prior to entering the service.     

The Veteran is in receipt of disability benefits from the 
Social Security Administration (SSA) for a disability that 
began in November 2001 for a primary diagnosis of anxiety 
related disorders and a secondary diagnosis of personality 
disorders/conduct disorders.  Records from the SSA include a 
March 2002 physician's statement of evaluation of the Veteran 
by Dr. B.A.S., a private psychologist.  The diagnosis was 
panic disorder with agoraphobia, GAD with obsessive-
compulsive symptoms, and paranoid personality disorder.  The 
Veteran's condition was totally disabling and precluded him 
from performing his duties at the U.S. Postal Service.  

In a comprehensive history of medical conditions, it was 
noted that beginning in November 1999 the Veteran was seen at 
PsyCare for complaints of social anxiety and longstanding 
history of stuttering since childhood.  The Veteran's 
problems were related to social environment and economic 
problems.  Dr. B.A.S. discussed the Veteran's work history 
and noted that the Veteran served a four year tour of duty 
with the Marines where he worked in an armory issuing and 
receiving weapons and received an honorable discharge.  He 
had worked at a post office in one town and then transferred 
to another post office in November 1999 for a job as a 
custodian.  There he got on well and enjoyed his work having 
no discipline problems until 2001.  He started taking 
psychotropic medications in 2000.  Dr. B.A.S. concluded that 
clearly the Veteran's course of disability developed during 
the course of his employment as a custodian with the post 
office.  

A May 2006 mental status interview and assessment by a 
private psychologist shows diagnoses of alcohol abuse in 
remission, panic disorder with agoraphobia and depressed 
features and schizoid personality disorder.  

At an April 2005 VA psychiatric evaluation, the report noted 
a history of stutter as a child with teasing and low self 
esteem which also led to insomnia in childhood.  At a May 
2006 psychiatric consultation, the Veteran stated he first 
noticed anxiety at age 10-11.  He also began to stutter.  He 
began to worry about school, began to panic when he walked 
into classroom, then he began to worry at night about the 
following day.  He never notified the school counselor or 
parents.  

The Veteran was seen for a VA mental disorders examination in 
January 2008.  The examiner, a licensed psychologist, noted 
that the Veteran's claim file and electronic medical record 
were reviewed.  The examiner noted on the Veteran's entrance 
examination sleep problems and a stutter was noted, but not 
depression, anxiety or nervous trouble.  It noted that the 
examination was not administered by a mental health 
professional.  There was no real comment on severity of the 
reported symptoms.  The Veteran's service treatment records 
did not reveal any official diagnosis or treatment of mental 
disorders while the Veteran was in the service.  

The other treatment records and evaluations were discussed.  
In describing his symptoms, the Veteran reported that his 
sleep problems started in childhood.  He started worrying 
about school in his childhood and his worrying had 
generalized since then.  He stated that he compulsively bit 
his nails as a child and that had persisted to the present.  
He reported a number of obsessions and compulsive behaviors.  
Regarding onset of the symptoms the Veteran indicated that 
the symptoms emerged in childhood and he subjectively 
indicated that they worsened during service, though they did 
not significantly impact work performance until he was at the 
United States Postal Service.  Throughout the interview, 
paranoid tendencies were noted and were also noted throughout 
the Veteran's record.  Onset of those symptoms also appears 
to have been present in childhood, as evidenced by notation 
of interpersonal difficulties.  The diagnoses on Axis I were 
OCD, GAD, alcohol abuse, and cannabis abuse in remission.  On 
Axis II, the diagnosis was personality disorder not otherwise 
specified with obsessive-compulsive and paranoid personality 
traits.  The examiner noted that the Veteran's panic attacks 
did not come randomly and did appear to have specific 
triggers such as worrying about various topics or panic 
symptoms related to the Veteran's specific obsessions or 
compulsive behaviors.  Therefore, a separate diagnosis of 
panic disorder was not warranted. 

Based on a review of the available evidence, the examiner 
provided an opinion that the Veteran's anxiety disorders had 
their roots in his childhood.  It initially emerged as a 
social phobia with associated panic attacks, and then shifted 
into a generalized anxiety disorder as the anxiety symptoms 
became more broad and general in scope.  The Veteran did 
report some early obsessive-compulsive symptoms such as 
compulsively biting his nails, not stepping on cracks, and 
later compulsively checking and rechecking gun locks in the 
military.  Many of his evaluations in recent years had 
indicated obsessive-compulsive disorder as a rule out, though 
he had obsessive-compulsive traits since childhood.  The 
Veteran showed signs of a personality disorder with both 
obsessive-compulsive traits and paranoid personality traits, 
and these were rooted in childhood.  

The examiner addressed the question of whether there was 
clear and unmistakable evidence of pre-existing conditions.  
His clinical opinion based on available evidence was that all 
of the Veteran's Axis I and Axis II disorders were 
preexisting, though the severity of the OCD was mild until 
the last ten years or so.  However, that was not based on 
"clear and unmistakable evidence" and the Veteran's 
statements were the only evidence available at this time.  
The only "clear and unmistakable evidence" regarding the 
issue of onset and aggravation was the Veteran's entrance 
examination which only lists two symptoms with no discussion 
of severity or diagnosis given.  There was no record of 
treatment or statements about severity of symptoms or 
diagnoses during actual military service.  The Veteran did 
not receive treatment until around 1998.  

In August 2008, an addendum medical opinion was provided by 
the examiner who examined the Veteran in April 2005.  After 
review of the claims file, service medical records, and 
outpatient treatment records, the examiner provided a medical 
opinion that the Veteran's OCD and generalized anxiety 
disorder had their onset prior to military service.  The 
examiner stated that her opinion was based on a review of the 
claims file, service medical records, and post-service 
medical records as well as her knowledge as a board certified 
psychiatrist.  The bulk of the records relating to the 
Veteran's psychiatric disorders of OCD and anxiety described 
clear anxiety symptoms including social phobia and stuttering 
prior to the military.  The anxiety disorders in general, 
including GAD, social phobia, and OCD overlap in terms of 
their presentation and symptomatology.  It was common for (a) 
a person to have a lifelong anxiety disorder that manifests 
differently at different times during the lifetime, and so 
would be assigned different Diagnostic and Statistical Manual 
diagnoses depending on when the symptoms were observed by a 
psychiatrist, and (b) to have a form of anxiety disorder that 
worsens over time and so encompasses other diagnoses.  OCD 
and generalized anxiety disorder are both forms of anxiety 
spectrum disorder and it was her opinion that the Veteran had 
an anxiety disorder (likely GAD) prior to military service 
(based on his own self-report to her and medical records that 
reported (in retrospect) anxiety symptoms prior to the 
military.  Because OCD symptoms are often not reported unless 
the patient is specifically asked, and often not asked by 
examiners, and because OCD is one of the anxiety disorder 
spectrum syndromes, it was likely that the Veteran had OCD as 
well as GAD prior to the military.  The examiner was unable 
to opine without resorting to speculation whether the anxiety 
disorder or OCD were worsened during military service.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has an acquired psychiatric disorder that is related 
to service.

For the purposes of Section 1131 for peacetime disability 
compensation, every person employed in the active military, 
naval, or air service for six months or more shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where evidence or medical judgment is such 
as to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132.   
Section 1137 provides wartime presumptions for certain 
veterans and provides, in pertinent part, that 
notwithstanding the provisions of 38 U.S.C.A. § 1132, the 
provisions of section 38 U.S.C.A. § 1111 shall be applicable 
in the case of any veteran who served in the active military, 
naval, or air service after December 31, 1946.  38 U.S.C.A. 
§ 1137.    

Thus, in considering a claim on an aggravation basis, for 
purposes of 38 U.S.C.A. §§ 1110 and 1131, § 1111 provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), and applies to 
claims, which were pending on or filed after May 4, 2005.  As 
the Veteran's case was pending as of that date, the amendment 
applies.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  History of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b) (2008). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  Laposky v. 
Brown, 4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. 
App. 228 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Green v. Derwinski, 1 Vet. App. 320 (1991); 
Jensen v. Brown, 4 Vet. App. 304 (1993).

The Veteran has reported symptoms he experienced prior to 
service and claims that he had a psychiatric disorder prior 
to service.  However, he has denied receiving treatment prior 
to service.  With regard to the presumption of soundness of 
the Veteran at the time of entrance to service, the Board 
notes that at the time of the Veteran's entrance to service, 
there were no findings or diagnoses of an acquired 
psychiatric disorder.  Although the Veteran reported having a 
stammer and trouble sleeping, further comment indicated his 
trouble was getting to sleep and he slept well once asleep.  
His psychiatric clinical evaluation was normal.  There is no 
clinical evidence of a pre-service acquired psychiatric 
disorder at the entrance examination or in the service 
treatment records.  Thus, an acquired psychiatric disorder is 
not shown at the service entrance examination or in the 
service treatment records.  

Although the evidence of record does not contain clinical 
evidence of a pre-service acquired psychiatric disorder, the 
determination to rebut the presumption of soundness includes 
review of medical evidence to include medical-judgment 
evidence, which may be enough to rebut the presumption of 
sound condition, so long as that evidence rises to the level 
of clear and unmistakable evidence.  There is no absolute 
rule in the statute, the regulation, or the case law 
requiring contemporaneous clinical evidence or precluding 
medical opinion in rebutting the presumption of soundness.  
See Harris v. West, 203 F.3d 1347 (Fed.Cir.2000).

The Board has considered the later medical opinions based on 
statements made by the Veteran about the preservice history 
of his condition.  See Harris v. West, 203 F.3d 1347, 1349 
(Fed.Cir. 2000).  Although there are two medical opinions and 
an addendum medical opinion that place onset of a psychiatric 
disorder prior to service, there is also a medical opinion 
that places onset of the Veteran's psychiatric disorder many 
years post service due to his work.  

A VA examiner in April 2005 opined that the Veteran's 
psychiatric disorder began prior to service which was 
confirmed by the Veteran.  However, she also declined at that 
time to provide an opinion as to whether the psychiatric 
disorder worsened during service due to the fact that she had 
no information regarding the nature of the Veteran's 
psychiatric disorder or its severity prior to service.  In an 
August 2008 addendum, the April 2005 VA examiner opined that 
the Veteran's OCD and GAD had their onset prior to military 
service.  Her opinion that the Veteran had GAD prior to 
military service was based on his own self report to her and 
post service medical records that reported (in retrospect) 
anxiety symptoms prior to the military.  Because OCD was one 
of the anxiety disorder spectrum syndromes, the examiner 
stated it was likely that the Veteran had OCD as well as GAD 
prior to the military.  

A January 2008 VA examiner provided an opinion that the 
Veteran's OCD, GAD and personality disorder were pre-existing 
service although the Veteran's statements were the only 
evidence available at that time.  The VA examiner stated that 
the only clear and unmistakable evidence was the Veteran's 
entrance examination with two symptoms reported by the 
Veteran with no discussion of severity or diagnosis given.  

The VA examiners based their opinions on statements made by 
the Veteran post service, as to symptoms he experienced prior 
to service, which are not consistent with the symptoms he 
reported at his entrance examination, and lessens the 
probative weight of those medical opinions.    

There is also a medical opinion of record by a private 
psychologist in March 2002 which concluded that the Veteran's 
course of disability developed approximately after November 
1999, many years post service, when the Veteran worked as a 
custodian at a post office.  

The Board concludes that the evidence as a whole, to conclude 
the later medical opinions, does not clearly and unmistakably 
demonstrate that the disease existed prior to service.  
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  The Board 
finds that the presumption of soundness is not rebutted 
because the evidence as a whole is not clear and unmistakable 
that the Veteran had an acquired psychiatric disorder prior 
to service.  Thus, the presumption of soundness at entrance 
to service applies.  

Even if the Board found that the Veteran's acquired 
psychiatric disorder pre-existed service, there is no 
evidence that it was aggravated in service such that the 
presumption of soundness could be rebutted.  In the report of 
the April 2005 VA examination, the examiner was unable to 
give an opinion without resorting to speculation as to 
whether or not the psychiatric disorder worsened during the 
service.  In an August 2008 addendum, the April 2005 examiner 
again was unable to opine without resorting to speculation 
whether the anxiety disorder or OCD were worsened during 
military service.  The January 2008 examiner did not provide 
an opinion regarding aggravation in service but noted there 
was no record of treatment or statements about severity of 
symptoms or diagnoses during actual military service and that 
the Veteran did not receive treatment until around 1998.  

Although the Veteran claims that his symptoms increased in 
service, the evidence of record does not reflect an increase.  
Service treatment records do not reflect any complaints, 
findings, or diagnosis of a psychiatric disorder.  Also, his 
report of nervousness on a dental health questionnaire in 
November 1989 was described as having happened when he was 
younger and for which he had not received medication.  At his 
separation examination, the Veteran did not report more 
symptoms of a psychiatric nature than he had in the medical 
history provided at his entrance examination.  Although at 
his entrance examination, the Veteran reported having trouble 
sleeping; at his separation examination he denied having 
sleep trouble.  He did report having or having had nervous 
trouble; however, that was clarified as having been nervous 
as a child due to his speech impediment.  Moreover, the 
Veteran has testified that he did not seek treatment in 
service or for approximately seven years post-service and the 
evidence first shows treatment in 1997.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim.)  
Thus, the evidence of record does not show that an acquired 
psychiatric disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

As the presumption of soundness has not been rebutted, the 
Veteran's claim is considered for service connection on a 
direct basis.  In considering the evidence of record with 
regard to whether the Veteran has a current acquired 
psychiatric disorder that was incurred during his active 
service, the Board finds that the Veteran is not entitled to 
service connection for an acquired psychiatric disorder.  

At entrance into service, it was noted that the Veteran had a 
stutter, a developmental disorder, and a diagnosis of record 
shows the Veteran has a personality disorder.  The Board 
notes that a personality disorder or a developmental disorder 
are not diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2008); Winn v. Brown, 8 Vet. App. 
510 (1996).  While developmental defects and a personality 
disorder, as opposed to diseases, could not be service-
connected because they are not diseases or injuries under the 
law, if superimposed injury or disease occurred, service 
connection may be warranted for the resultant disability.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008); VAOPGCPREC 82-
90 (July 18, 1990), 55 Fed. Reg. 45, 711 (1990).  The Veteran 
reported during his service separation examination that he 
was nervous as a child due to a speech impediment and that he 
was nervous when younger on a dental questionnaire.  However, 
there was no finding that nervousness due to a speech 
impediment began in service.  There is no medical evidence or 
opinion that an acquired psychiatric disorder superimposed on 
the Veteran's stutter or personality disorder was incurred in 
service.  

The April 2005 VA examiner opined that the Veteran's alcohol 
abuse disorder began during service and was not related to a 
pre-existing psychiatric disorder.  The relevant law, as 
found in 38 U.S.C.A. § 105(a), as amended by § 8052(a) of the 
Omnibus Budget Reconciliation Act of 1990, prohibits a grant 
of direct service connection for drug or alcohol abuse on the 
basis of incurrence or aggravation in the line of duty during 
service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 
31263 (1998). The regulations provide that direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301(a).

With regard to the claim for service connection for an 
acquired psychiatric disorder on a direct basis, service 
treatment records are negative for complaints, findings or 
diagnosis of an acquired psychiatric disorder in service.  
His report of nervousness in November 1989 on a dental 
questionnaire and in December 1989 at his separation 
examination was related to when he was younger.  His 
psychiatric evaluation at the separation examination was 
normal.  Thus, a chronic acquired psychiatric disorder is not 
shown in service.  

Post service VA and private outpatient treatment records show 
treatment and diagnoses of psychiatric disorders.  That 
medical evidence, however, does not provide a link between an 
acquired psychiatric disorder and service or an incident in 
service or to symptomatology since service.

Moreover, the post-service treatment records do not show that 
the Veteran sought treatment for an acquired psychiatric 
disorder immediately after his separation from service or for 
many years thereafter.  The Board finds this gap in time 
significant, and weighs against the existence of a link 
between a current acquired psychiatric disorder and his time 
in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000). 

The Veteran contends that an acquired psychiatric disorder(s) 
is(are) attributable to his service.  He claims that it 
manifested in service.  A lay statement from a fellow 
serviceman provides lay evidence of the Veteran's behavior in 
service as observed by his fellow serviceman.  Each is 
competent, as a layman, to report that as to which he has 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, lay persons are not considered competent to offer 
medical opinions or diagnoses, and statements to that effect 
do not provide a basis upon which to establish service 
connection.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matters 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Veteran's and his fellow 
serviceman's assertions are not competent medical evidence of 
a nexus or causal link between any current acquired 
psychiatric disorder and his active service.  

An April 2005 VA medical opinion with an August 2008 
addendum, a VA medical opinion in January 2008 and a SSA 
medical opinion in March 2002 did not place onset of an 
acquired psychiatric disorder in service.  The VA medical 
opinions placed onset prior to service.  The SSA medical 
opinion placed onset post service during the time of the 
Veteran's employment.  Thus, these medical opinions are not 
competent medical evidence of a link between the Veteran's 
current acquired psychiatric disorders and service.  

In sum, the Board concludes that the preponderance of the 
evidence is against entitlement to service connection for an 
acquired psychiatric disorder.  Competent medical evidence of 
an acquired psychiatric disorder is not shown in service.  
Although acquired psychiatric disorders have been diagnosed, 
there is no probative, competent medical evidence of record 
linking an acquired psychiatric disorder to service or to any 
event in service.  No probative, competent medical evidence 
exists of a relationship between any currently claimed 
acquired psychiatric disorder and any alleged continuity of 
symptomatology since separation from service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for an 
acquired psychiatric disorder must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


